DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5-13, 16-17 are currently pending and have been examined in this Final Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 3, 5-13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 2017/0093280) in view of Shteynberg (US 2015/0311808) in view of Hofmann (US 2016/0036324).
Regarding Claims 1 & 13, 
	Xiao discloses:
A solid state lighting device assembly comprising a solid state lighting device having a plurality of solid state light sources, and a solid state driver circuit coupled to the lighting device to operate the solid state lighting device (Abstract and Figs. 1-4), the solid state lighting device driver comprising: 
an output terminal configured to drive a solid state lighting device (Figs. 1-2 output stage 20 output arrow node connected to light load 40); 
an inductor circuit (output stage 20 includes inductor L1) coupled to the output terminal (inductor L1 connected to output terminal), ), the inductor circuit  configured to supply a range of current levels to the output terminal to drive the solid state lighting device ([0029] output stage 20 receives current from the input stage 10 to drive the load 40 with the current according to a PWM scheme and based on the PWM drive signal received from the control circuit 30, [0040] output current switching between two current levels, Level A and Level B), the range of current levels having a current ripple characteristic ([0008] dynamic response to achieve accurate output current level and stable current ripple level via PWM to achieve flicker-free light output, [0040] output current switching between two current levels, Level A and Level B, thus achieving an average output current that is between those two levels, the effect of level shifting in DAC output causes the output current to toggle between Level A and Level B, as shown in Fig. 4, [0032] , the inductor circuit having a first terminal and a second terminal (Fig. 2 inductor L1 two nodes, first and second terminals);
a capacitor circuit (output stage 20 includes capacitor C) coupled to the output terminal and to the first terminal of the inductor circuit ([0031] capacitor C1 and the inductor L1 are connected to each other), the capacitor circuit configured to at least partially maintain an output voltage level at the output terminal ([0029] capacitor C effectively maintains power to the load 40 at the output node); 
a switch circuit (switching output stage 20 has power MOSFET  Q) coupled to the second terminal of the inductor circuit (Fig. 2 Q1 coupled to L1 inductor), the switch circuit configured to selective couple the inductor circuit to an input terminal ([0029-0031] Q1 selectively switches current into the load according to the PWM signal received from the control circuit); and 
a controller circuit (constant current control circuit 30 or microcontroller 200) coupled to the switch circuit (Fig. 2 microcontroller 200 coupled to switch Q1), wherein the controller circuit is configured to set the current ripple characteristic to one of a plurality of pre-determined current ripple characteristics ([0029-0036] Control circuit 30 is configured to provide a PWM control signal to the switch of the output stage 20 (e.g., a gate drive signal for the power MOSFET Q). The PWM control signal has an off-level that corresponds to an off-state of the , at least partially based on the output voltage level, an output current level, or a combination of the output voltage level and the output current level at the output terminal ([0032-0038] The output of the comparator 201 is then used to drive the transistor Q1 through the gate driver 111. As will be appreciated, the hysteresis band of the analog comparator 201 is programmable by virtue of the compensation module 209, and determines the fixed level of the current ripples. By changing the value of the output generated by the DAC 207 (and ultimately the PWM gate drive signal applied to the gate of the transistor Q1), the current through the lighting load LEDs 1-N is adjusted, the DAC 207 of the control circuit sets the value of reference level, while ΔI is a hysteresis band level configured by the analog comparator 201 of the control circuit and [0039-0040] PI computation and DAC level adjustment achieved by the microcontroller 200, and claim 4 and claim 12).
Although Xiao discloses all of the limitations above, including a memory of the microcontroller to store a compensation module (see at least [0033 and [0037]), it may not explicitly specify, that the pre-determined current ripple characteristics are stored in a data structure by the controller.
Nonetheless, Shteynberg in the same field of endeavor, discloses: 
wherein the plurality of pre-determined current ripple characteristics are stored in a data structure by the controller circuit ([0021-0022] Memory storing a look-up table, wherein the look-up table comprises a plurality of first and second voltage thresholds corresponding to a plurality of input voltage levels. The controller may be further adapted to determine the first threshold and the second threshold by accessing the look-up table using the sensed input voltage, wherein the predetermined parameter stored comprises a desired inductor ripple current, and a desired output ripple current, [0094-0095] the controller 500A accesses a look-up table (LUT) 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify the circuit having current ripple characteristics of Xiao to incorporate storing in a data structure the plurality of predetermined current ripple characteristics, as taught by Shteynberg.  One of ordinary skill in the art would have been motivated to include Shteynber’s data structure storage for the benefit of “providing a combined first electrical biasing and second electrical biasing to the solid state lighting to generate emitted light having the selected intensity level and having a second emitted spectrum within a predetermined variance of the first emitted spectrum over a predetermined range of temperatures” (Shteynberg; Abstract).
	Furthermore, although the prior art discloses a plurality predetermined current ripple characteristics are stored in a data structure by the controller circuit as recited above, the newly amended features are not explicitly specified by Xiao in view of Shteynberg.
Nonetheless, Hofmann further discloses current ripple characteristics corresponding to a plurality of sensed output voltages or a plurality of sensed output current ranges, wherein the range of current levels includes a current ripple maximum current level and a current ripple minimum current level ([0037-0038] switching controller 130 may receive sensed output current CS and sensed output voltage Vout.  frequency The ripple controller 120 receives output current wherein the current ripple characteristic is a current ripple percentage of the current ripple maximum ([0036] maximum ripple threshold IRmax may be 30% (as defined as a percentage of average output current Iavg, i.e., Iripple=(Imax−Imin)÷Iavg), minimum ripple threshold IRmin may be 10%, maximum frequency threshold fmax may be 150 kHz.  In other embodiments, current ripple may be defined as a percentage of maximum current Imax or as another value related to current output variation. In some embodiments, maximum frequency threshold fmax is set to 150 kHz in order to reduce EMI constraints and minimum frequency threshold fmin is set to 20 kHz in order to prevent or reduce audible noise production).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify the circuit having current ripple characteristics of Xiao and Shteynberg combination to further incorporate the specific current ripple characteristic features of Hoffman.  One of ordinary skill in the art would have been motivated to include current ripple characteristics as taught by Hoffman in order to “include specified current ripple ranges for operation with maximum and minimum thresholds” in order to “reduce EMI constraints and minimum frequency threshold…in order to prevent or reduce audible noise production.” (Hoffman; [0031-0036]).

Regarding Claim 3,
Modified Xiao discloses the solid state lighting device driver of claim 2, wherein the current ripple percentage is within a range from 15% through 45% ([0039] allowing for a duty cycle that can range from 0/256=0% to 1/256=0.39% to 2/256=0.78%).

Regarding Claims 5 and 16,
 Modified Xiao discloses the solid state lighting device driver and assembly of claim 1 and claim 13, wherein the controller circuit is further configured to apply a representation of the output voltage level to the data structure to determine which one of the plurality of pre-determined current ripple characteristics to use to set the current ripple characteristic ([0031-0040] physical memory 311 of the microcontroller 200 of FIG. 2, PI computation and DAC level adjustment achieved by the microcontroller 200 to set the current level characteristic).

Regarding claim 6,
 Modified Xiao discloses the solid state lighting device driver of claim 1, wherein the controller circuit to apply a representation of the output current level to the data structure to determine which one of the plurality of pre-determined current ripple characteristics to use to set the current ripple characteristic ([0033-0038] changing the value of the output generated by the DAC 207 and ultimately the PWM gate drive signal applied to the gate of the transistor Q1, the current through the lighting load LEDs 1-N is adjusted, the DAC 207 of the control circuit sets the value of reference level, while ΔI is a hysteresis band level configured by the analog comparator 201 of the control circuit, and [0022]).

Regarding Claim 7,
Modified Xiao discloses the solid state lighting device driver of claim 1, further comprising: a feedback circuit coupled between the controller circuit and the output terminal, wherein the feedback circuit is configured  to sense the output voltage level, the output current level, or both the output voltage level and the output current level; wherein the feedback circuit is further configured to convert the output voltage level, the output current level, or both the output voltage level and the output current level to a scaled output level, and to provide the scaled output level to the controller circuit ([0007] feedback control loop senses the output level and [0029] feedback path and [0005] The current sense signal is amplified by the amplifier to a voltage level suitable for processing, which is then converted to its digital equivalent via the ADC. The digital equivalent is fed to the PI compensation loop, which in turn compares the sense current value to the target current value and generates the target DAC input value).

Regarding Claim 8,
Modified Xiao discloses the solid state lighting device driver of claim 1, wherein when the output voltage level is between a first voltage level threshold and a second voltage level threshold, the controller circuit is further configured to set the current ripple characteristics to a constant current ripple percentage ([0034] sensed output current I is compared with a reference level Iref, wherein if I>(Iref+ΔI), the transistor Q1 turns off, causing the output current to decrease. If I<(Iref−ΔI), the transistor Q1 turns on, causing the output current to increase. The 

Regarding Claim 9,
Modified Xiao discloses the solid state lighting device driver of claim 8, wherein the current ripple percentage is within a range from 18% through 45% ([0039] allowing for a duty cycle that can range from 0/256=0% to 1/256=0.39% to 2/256=0.78%).

Regarding Claim 10,
Modified Xiao discloses the solid state lighting device driver of claim 8, wherein the first voltage level threshold is between 70 V- 90 V and the second voltage threshold level is between 120 V - 140 V ([0034] the sensed output current I is compared with a reference level Iref, wherein if I>(Iref+ΔI), the transistor Q1 turns off, causing the output current to decrease. If I<(Iref−ΔI), the transistor Q1 turns on, causing the output current to increase. The DAC 207 sets the value of Iref, while ΔI is a hysteresis band level configured by the analog comparator 201).

Regarding Claims 11 and 17,
Modified Xiao discloses the solid state lighting device driver and assembly of claim 1 and 13, wherein the output terminal, the inductor circuit, the capacitor circuit, and the switch circuit are coupled in a buck converter configuration ([0029-0031] Buck converter topology used includes output terminal,  the capacitor, inductor, and switch circuit for driving lighting load LEDs 1-N).

Regarding Claim 12,
 Modified Xiao discloses the solid state lighting device driver of claim 11, wherein the inductor circuit is a single inductor, wherein the capacitor circuit is a single capacitor, and wherein the switch circuit is a single MOSFET power switch package ([0031] capacitor C, single inductor L1, switch MOSFET power switch Q1 as depicted in Fig. 2).


Response to Amendment & Arguments
Applicant’s arguments and amendments have been considered however they are unpersuasive.  Applicant’s main arguments are based on the newly amended features, which have been addressed above with updated prior art rejection.



Conclusion
Applicant’s amendment necessitate new ground(s) of rejection presented in this Office Action.  THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited.
Relevant Prior Art:
US Pat. 10128740 disclosing an apparatus and a method reduce the ripple on a load current through an LED load.
US Pat. 9974129 disclosing a current and ripple control operating as a closed loop feedback system.

Relevant Non-Patent Literature:
A. E. Khateb, N. A. Rahim, J. Selvaraj and B. W. Williams, "The effect of input current ripple on the photovoltaic panel efficiency," 2013 IEEE Conference on Clean Energy and Technology (CEAT), 2013, pp. 478-481, doi: 10.1109/CEAT.2013.6775680.

The Examiner's work schedule and general availability is typically 9:00 AM - 5:00 PM.  If attempts to reach the Examiner are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.  



/LAURA YESILDAG/Examiner, Art Unit 3629

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629